Exhibit 10.26

QUEST DIAGNOSTICS INCORPORATED

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(As Amended and Restated Effective November 7, 2008)

--------------------------------------------------------------------------------



QUEST DIAGNOSTICS INCORPORATED

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

--------------------------------------------------------------------------------

 

ARTICLE I DEFINITIONS

 

 

 

 

1.1

Definitions

1

 

 

 

1.2

Rules of Construction

3

 

 

 

ARTICLE II ELIGIBILITY AND PARTICIPATION

 

2.1

Eligibility

4

 

 

 

2.2

Participation

4

 

 

 

ARTICLE III RETIREMENT BENEFIT AND DEATH BENEFIT

 

3.1

Retirement Benefit

5

 

 

 

3.2

Death Benefit

6

 

 

 

ARTICLE IV FORM AND TIMING OF RETIREMENT BENEFIT

 

4.1

Form

8

 

 

 

4.2

Timing

8

 

 

 

ARTICLE V VESTING

 

5.1

Vesting

9

 

 

 

ARTICLE VI ADMINISTRATION

 

6.1

Committee

10

 

 

 

6.2

Claims Procedures

10

 

 

 

ARTICLE VII FUNDING

 

7.1

General Rule

11

 

 

 

ARTICLE VIII AMENDMENT AND TERMINATION

 

8.1

General Rule

12

 

 

 

ARTICLE IX GENERAL PROVISIONS

 

9.1

Payments to Minors and Incompetents

13

 

 

 

9.2

No Contract

13

 

 

 

9.3

Non-Alienation of Benefits

13

 

 

 

9.4

Income Tax Withholding

13

 

 

 

9.5

Governing Law

13

i

--------------------------------------------------------------------------------



 

 

 

9.6

Captions

13

 

 

 

9.7

Severability

13

 

 

 

9.8

Notices

13

 

 

 

Appendix A – Actuarial Assumptions

ii

--------------------------------------------------------------------------------



PREAMBLE

                    Effective December 14, 2004, Quest Diagnostics Incorporated
(the “Company”) established this nonqualified defined benefit pension plan
referred to as the Supplemental Executive Retirement Plan (the “Plan”) for the
benefit of the Chief Executive Officer of the Company.

                    The Plan was amended, effective December 14, 2004, to amend
certain definitions and the benefit multiplier.

                    The Plan is hereby amended and restated, effective November
7, 2008, to incorporate the foregoing amendment and to reflect amendments to
comply with Section 409A of the Code.

                    The Plan is an unfunded nonqualified pension plan that is
intended to qualify as a “top hat plan” for purposes of the Employee Retirement
Income Security Act of 1974, as amended. Furthermore, the Plan is intended to
satisfy and comply with all requirements of Section 409A of the Internal Revenue
Code of 1986, as amended, and shall be interpreted accordingly.

--------------------------------------------------------------------------------



ARTICLE I

DEFINITIONS

                    1.1 Definitions. The following words and phrases when used
in the Plan shall have the meanings indicated in this Article I.

                    “Actuarial Equivalence” or “Actuarially Equivalent” means a
benefit of equal value, determined using the actuarial assumptions set forth in
Appendix A.

                    “Annual Bonus” means the regular annual bonus paid (or which
would have been paid but for a deferral election by the Participant) under the
Company’s Management Incentive Plan (as amended from time to time and any
successor thereto).

                    “Annuity Forms of Benefit” means the 50% Joint and Survivor
Annuity, the Five-Year Certain Annuity, and the Single Life Annuity. All Annuity
Forms of Benefit shall be of Actuarially Equivalent value.

                    “Base Pay” means the monthly salary paid to the Participant
by the Company (or which would have been paid but for a deferral election by the
Participant).

                    “Beneficiary” means (a) the Participant’s Spouse if the 50%
Joint and Survivor Annuity is elected, or (b) any individual designated in
accordance with procedures established by the Committee as the beneficiary,
where the Participant has elected the Five-Year Certain Annuity.

                    “Benefit Starting Date” means the first day of the calendar
month following a Termination from Service Date.

                    “Board” means the Board of Directors of the Company.

                    “Cause” means “Cause” as defined in Section 10(a) of the
Employment Agreement.

                    “Chief Executive Officer” or “Participant” means Dr. Surya
N. Mohapatra.

                    “Code” means the Internal Revenue Code of 1986, as amended.

                    “Committee” means the committee of the Board designated by
the Board to administer the Plan. Unless the Board shall determine otherwise,
the Committee shall be the Compensation Committee of the Board.

                    “Company” means Quest Diagnostics Incorporated, a Delaware
corporation, and any entity that acquires or succeeds to all or substantially
all of the Company’s business or assets and any successor to any such entity.

                    “Credited Service” means all calendar months of employment
with the Company, whether or not consecutive. Calendar months in which a
Participant was employed during the month shall be treated as a period of
Credited Service.

--------------------------------------------------------------------------------



                    “Disability” means “disability” as defined in Section 10(b)
of the Employment Agreement.

                    “Earliest Retirement Date” means the first day of the
calendar month following the completion of 96 months of Credited Service.

                    “Employment Agreement” is the Employment Agreement Between
Surya N. Mohapatra and Quest Diagnostics Incorporated, as amended and restated
effective November 7, 2008, and as may be otherwise amended from time to time
thereafter in accordance therewith.

                    “Employment Term” means “Employment Term” as defined in the
Employment Agreement.

                    “ERISA” means the Employee Retirement Income Security Act of
1974, as amended, and the regulations thereunder.

                    “50% Joint and Survivor Annuity” means a form of payment
whereby the benefit is paid in monthly installments commencing on the Benefit
Starting Date and continuing for the lifetime of the Participant, with 50% of
such amount being paid to the Spouse of such Participant for as long as the
Spouse survives after the Participant’s death.

                    “Final Average Pay” means an annual amount, determined in
accordance with the formula P/Y, where “P” is the sum of the Participant’s Base
Pay and Annual Bonuses for the highest three complete consecutive calendar years
of the Executive’s final five complete calendar years prior to his Termination
from Service Date and “Y” is three. For this purpose, each Annual Bonus shall be
taken into account in the fiscal year for which it is earned, regardless of when
paid.

For purposes of determining Final Average Pay, Base Pay and Annual Bonuses shall
be determined including amounts that may have been deferred pursuant to any
qualified or nonqualified plan of the Company.

                    “Five-Year Certain Annuity” means a form of payment whereby
the benefit is paid in monthly installments commencing on the Benefit Starting
Date and continuing for the longer of (a) the lifetime of the Participant or (b)
60 months.

                    “Good Reason” means “Good Reason” as defined in Section
10(d) of the Employment Agreement.

                    “Lump Sum” means the single sum benefit that is the
Actuarial Equivalent of an immediately commencing Retirement Benefit.

                    “Normal Retirement Date” means the first of the month
coincident with or next following the Participant’s 62nd anniversary of birth.

                    “Plan” means this Quest Diagnostics Supplemental Executive
Retirement Plan, as set forth herein and as amended from time to time in
accordance herewith.

                    “Retirement Benefit” has the meaning set forth in Section
3.1.

2

--------------------------------------------------------------------------------



                    “Single Life Annuity” means a form of payment whereby the
benefit is paid in monthly installments commencing on the Benefit Starting Date
and continuing for the lifetime of the Participant.

                    “Spouse” means the person to whom the Participant is legally
married on the Benefit Starting Date.

                    “Termination from Service Date” means the date on which the
Participant’s employment with the Company terminates; provided, however, for
purposes of this Plan with respect to any payment or benefit due upon a
termination of the Participant’s employment that represents a “deferral of
compensation” within the meaning of Section 409A of the Code, “Termination from
Service Date” shall mean the date the Participant has a “separation from
service” (within the meaning of Treas. Reg. 1.409A-1(h)).

                    “Years of Credited Service” means (a) the number of
completed calendar months of Credited Service from the Participant’s original
date of hire (taking into account all consecutive and nonconsecutive periods of
employment) times 1.13, divided by (b) 12. However, if (a) the Company provides
to the Participant a notice of non-renewal of the Employment Agreement (pursuant
to Section 2 thereof) which causes the Employment Term to end before he has
attained age 60, or (b) the Participant’s employment is otherwise terminated by
the Company other than for Cause or is terminated by the Participant for Good
Reason before he has attained age 60, then the multiplier shall be 1.29 rather
than 1.13. If the Participant’s employment is terminated by the Company other
than for Cause or is terminated by the Participant for Good Reason on or after
the date the Participant attains age 60 and before the date he attains age 62,
then for purposes of calculating the Participant’s “Years of Credited Service”
he shall be credited with additional months of Credited Service equal to the
excess, if any, of (i) the number of months of severance benefits the
Participant is eligible to receive under Section 11(e)(i) of the Employment
Agreement (that is 24 months, or 36 months in the case of a CIC Severance Event,
as defined therein) over (ii) the number of months of service the Participant
has completed from the date he attained age 60 through the Termination from
Service Date.

                    1.2 Rules of Construction. The singular form of a word shall
be deemed to include the plural form, unless the context requires otherwise.
Unless indicated otherwise, references herein to articles and sections are to
articles and sections of the Plan.

3

--------------------------------------------------------------------------------



ARTICLE II

ELIGIBILITY AND PARTICIPATION

                  2.1 Eligibility. The Chief Executive Officer is the sole
Participant in this Plan.

                  2.2 Participation.

                              (a) Commencement. The Chief Executive Officer
shall commence participation on December 14, 2004.

                              (b) Duration. The Participant shall continue to be
a Participant as long as he is entitled to a Retirement Benefit under the Plan.

                              (c) Effect of Reemployment.

 

 

 

                         (i) If the Participant incurs a Termination from
Service Date for any reason he shall cease to accrue any benefits under this
Plan and if he is subsequently reemployed, no Base Salary or Annual Bonus paid
after such reemployment nor any Credited Service shall be taken into account in
determining any benefit under this Plan.

 

 

 

                         (ii) Notwithstanding anything in the Plan to the
contrary, Annuity Forms of Benefit shall not be suspended if the Participant is
subsequently reemployed by the Company.

4

--------------------------------------------------------------------------------



ARTICLE III

RETIREMENT BENEFIT AND DEATH BENEFIT

                    3.1 Retirement Benefit.

                              (a) Benefit Starting Date on or After Normal
Retirement Date. The annual Retirement Benefit payable to the Participant if his
Benefit Starting Date occurs on or after his Normal Retirement Date is a life
annuity equal to 1.2% times his Final Average Pay times his Years of Credited
Service accrued on or before July 31, 2006, and 2.2% times his Final Average Pay
times his Years of Credited Service accrued after July 31, 2006.

                              (b) Benefit Starting Date on or After Earliest
Retirement Date. The annual Retirement Benefit payable where the Participant’s
Benefit Starting Date occurs on or after his Earliest Retirement Date but before
his Normal Retirement Date shall be an immediately commencing life annuity equal
to 1.2% times the Participant’s Final Average Pay times his Years of Credited
Service accrued on or before July 31, 2006, and 2.2% times his Final Average Pay
times his Years of Credited Service accrued after July 31, 2006, reduced by 0.5%
for each month that the Benefit Starting Date precedes the Normal Retirement
Date.

                             (c) Benefit Starting Date Before Earliest
Retirement Date. If the Participant’s employment with the Company is terminated
before the Earliest Retirement Date (i) by the Company for Cause, or (ii) by the
Participant other than for (x) Good Reason, (y) Disability or (z) death, then no
benefit shall be payable from this Plan. If the Participant’s employment with
the Company is terminated before the Earliest Retirement Date for any other
reason (including if the Company provides to the Participant a notice of
non-renewal of the Employment Agreement (pursuant to Section 2 thereof) which
causes the Employment Term to end), then the Participant’s Retirement Benefit
shall be a life annuity payable at the Earliest Retirement Date equal to 1.2%
times the Participant’s Final Average Pay (taking into account compensation paid
under the remaining term of the Employment Agreement) times the Participant’s
Years of Credited Service accrued on or before July 31, 2006, and 2.2% times his
Final Average Pay times his Years of Credited Service accrued after July 31,
2006. For purposes of the preceding sentence, Credited Service shall be deemed
to be 96 months.

                              (d) One-Time Benefit Election. Before January 1,
2005, the Participant may make an irrevocable written election in accordance
with procedures set forth by the Committee to forego the employer matching
credit under the Company’s Supplemental Deferred Compensation Plan for 2005 and
all later years (matching credits for years prior to 2005 are not impacted), and
if such election is made, then the benefit multiplier set forth in this Section
3.1 shall be 1.5% instead of 1.2% in all instances for his Years of Credited
Service accrued on or before July 31, 2006. For his Years of Credited Service
accrued after July 31, 2006, the benefit multiplier shall be 2.2% in all
instances.

                              (e) Disability. In the event of a Disability, the
Participant’s Credited Service, Base Pay and Annual Bonus during the disability
period will be determined consistent with the first sentence of Section 11(a) of
the Employment Agreement and the 0.5% per month reduction for early commencement
shall not apply.

5

--------------------------------------------------------------------------------



                              (f) No Reduction for Early Commencement.
Notwithstanding the preceding paragraphs, if (a) the Company provides to the
Participant a notice of non-renewal of the Employment Agreement (pursuant to
Section 2 thereof) which causes the Employment Term to end before he has
attained his Normal Retirement Date, or (b) the Participant’s employment is
otherwise terminated by the Company other than for Cause, or is terminated by
the Participant for Good Reason, before the Normal Retirement Date, then the
0.5% per month reduction for early commencement shall not apply.

                    3.2 Death Benefit.

                              (a) Before Benefit Starting Date.

 

 

 

                              (i) If the Participant dies and has not incurred a
Benefit Starting Date and, as of the date of death, (x) is married, (y) has
attained his Earliest Retirement Date, and (z) is employed by the Company, a
Retirement Benefit shall be payable to the Participant’s Spouse commencing on
the first day of the month following the Participant’s death, calculated as if
the Participant had retired on the date of death, selected the 50% Joint and
Survivor Annuity option, and then died. If the Participant dies and has not
incurred a Benefit Starting Date and, as of the date of death, (x) is married,
(y) has not attained his Earliest Retirement Date, and (z) is employed by the
Company, a Retirement Benefit shall be payable to the Participant’s Spouse
commencing on the Earliest Retirement Date, calculated as if the Participant had
terminated with a benefit described in the second sentence of Section 3.1(c) on
the date of death, selected the 50% Joint and Survivor Annuity option, and then
died. However, in all cases, the 0.5% per month reduction for early commencement
shall not apply to benefits payable under this Section 3.2(a)(i).

 

 

 

                              (ii) Except as otherwise provided in clause (iii)
below, if the Participant dies before incurring a Benefit Starting Date and is
unmarried, then no death benefit shall be payable from the Plan.

 

 

 

                              (iii) If the Participant incurs a Termination from
Service Date, and is eligible for a Retirement Benefit under the Plan upon his
Termination from Service Date, but dies after the Termination from Service Date
and before the Retirement Benefit begins to be distributed, benefits are payable
as if the Participant died immediately after his Retirement Benefit had begun to
be distributed. If the Retirement Benefit was to have been paid in a Lump Sum,
such Lump Sum will be paid to the Participant’s estate.

                              (b) Following Benefit Starting Date.

 

 

 

                              (i) If the Participant dies after (x) incurring a
Benefit Starting Date, (y) electing a Retirement Benefit in the form of a
Five-Year Certain Annuity, and (z) has not received 60 monthly installment
payments of the Retirement Benefit as of the date of death, the remaining
installment payments that would have been payable to the Participant had the
Participant survived to the end of the 60-month period shall be payable to such
Participant’s Beneficiary. If a Beneficiary who is receiving installment
payments from a Five-Year Certain Annuity dies before all remaining installments
are paid, the remaining Retirement

6

--------------------------------------------------------------------------------



 

 

 

Benefit shall be paid to the Beneficiary’s estate in the form of an Actuarial
Equivalent lump sum. In the event the Participant’s Beneficiary predeceases the
Participant or the Participant did not designate a Beneficiary, upon the
Participant’s death any remaining Retirement Benefit under this form shall be
paid to the Participant’s estate in the form of an Actuarial Equivalent lump
sum.

 

 

 

                              (ii) If the Participant dies after (y) incurring a
Benefit Starting Date and (z) electing a Retirement Benefit in the form of a 50%
Joint and Survivor Annuity, payments shall be made to the surviving Spouse in
accordance with the elected form of benefit.

 

 

 

                              (iii) If the Participant dies after incurring a
Benefit Starting Date and (w) has received payment of his entire Retirement
Benefit, (x) has elected the Single Life Annuity, (y) has elected the Five-Year
Certain Annuity and has received 60 or more monthly payments by the date of
death, or (z) has elected the 50% Joint and Survivor Annuity where the Spousal
Beneficiary predeceased the Participant, no death benefit shall be payable from
the Plan.

 

 

 

                              (iv) If the Participant dies after incurring a
Benefit Starting Date and has not elected an Annuity Form, the Retirement
Benefit will be payable to the Participant’s estate, to the extent not
previously been paid.

7

--------------------------------------------------------------------------------



ARTICLE IV

FORM AND TIMING OF RETIREMENT BENEFIT

                    4.1 Form.

                              (a) General Rule. The Retirement Benefit shall be
paid as an Actuarially Equivalent Lump Sum payment unless the Participant makes
an election to receive the Retirement Benefit in another form pursuant to
Section 4.1(b) or (c).

                              (b) Changes from Lump Sum to Annuity. The
Participant may make a written irrevocable election to the extent permitted by
the Committee to receive the Retirement Benefit that otherwise would have been
payable in a Lump Sum form in an Annuity Form of Benefit, provided that to the
extent required under section 409A of the Code (i) payment of the Retirement
Benefit shall not begin until five years after the date the payments under the
Plan otherwise would have begun, (ii) the election is made at least 12 months
before the original Benefit Starting Date otherwise would have occurred, and
(iii) the election is in effect for at least 12 months prior to the new Benefit
Starting Date. Such delayed benefit shall be the Actuarial Equivalent of the
Retirement Benefit.

                              (c) Annuity Forms of Benefit. A Participant may
change any election to receive one Annuity Form of Benefit to another Annuity
Form of Benefit before a Benefit Starting Date, only to the extent permitted by
section 409A of the Code and procedures established by the Committee. No
election to receive an Annuity Form of Benefit may be changed to an election to
receive a Lump Sum benefit.

                    4.2 Timing.

                              (a) General Rule. The Participant’s Retirement
Benefit shall be paid on the first day of the seventh calendar month following
the month that includes his Termination from Service Date, unless a later date
is elected pursuant to Section 4.1(b). If the Retirement Benefit is paid in an
Actuarially Equivalent Lump Sum, then the payment shall be made on the first day
of the seventh calendar month in which the Termination from Service Date occurs
and shall include interest for the period from the Benefit Starting Date to the
payment date at the rate used to determine Actuarial Equivalence.

                              (b) Death Benefit. A benefit paid under the Plan
on account of the death of a Participant shall commence as soon as practicable
following the Participant’s date of death, except as otherwise may be provided
in Section 3.2(a)(i) and Section 3.2(b).

8

--------------------------------------------------------------------------------



ARTICLE V

VESTING

                    5.1 Vesting. The Participant shall be vested in a Retirement
Benefit on the attainment of his Earliest Retirement Date and as otherwise
provided in the second sentence of Section 3.1(c).

9

--------------------------------------------------------------------------------



ARTICLE VI

ADMINISTRATION

                    6.1 Committee.

 

 

 

                    (a) Responsibilities. The Plan shall be administered by the
Committee, which shall be responsible for the interpretation of the Plan and
establishment of the rules and regulations governing the administration thereof.
The Committee shall have full discretion to interpret and administer the Plan.
The Committee’s decision in any matter involving the interpretation and
application of this Plan shall be final and binding on all parties. Neither the
Committee nor any member thereof nor the Company shall be liable for any action
or determination made in good faith with respect to the Plan or the rights of
any person under the Plan.

 

 

 

                    (b) Authority of Members. The members of the Committee may
authorize one or more of their number to execute or deliver any instrument, make
any payment or perform any other act that the Plan authorizes or requires the
Committee to do, including, without limitation, the retention of counsel and
other agents as it may require in carrying out the provisions of the Plan.

 

 

 

                    (c) Authority to Delegate. Any responsibility or authority
assigned to the Committee under the Plan may be delegated to any other person or
persons, by name or in the case of a delegation to an employee of the Company by
title or position with the Company, consistent with the by-laws or other
procedures of the Committee; provided that such delegation is revocable by the
Committee at any time, in its discretion.

 

 

 

                    (d) Records and Expenses. The Committee or its designees
shall keep such records as may be necessary for the administration of the Plan
and shall furnish such periodic information to Participants as may be necessary
or desirable, in the sole discretion of the Committee. All expenses of
administering the Plan shall be paid by the Company and shall not affect a
Participant’s right to, or the amount of, benefits.

 

 

 

                    (e) Section 409A of the Code. Notwithstanding any other
provisions of the Plan to the contrary and to the extent applicable, it is
intended that the Plan be interpreted, construed and administered in accordance
with the applicable requirements of Section 409A of the Code.

                    6.2 Claims Procedures. All claims for benefits under the
Plan shall be made in writing to the Committee or its designee. The claims
procedures hereunder shall be consistent with those established under the Quest
Diagnostics Supplemental Deferred Compensation Plan; however, the Committee
shall provide adequate written notice to any individual whose claim for benefits
under the Plan has been denied, setting forth specific reasons for such denial,
written in a manner calculated to be understood by such individual.

10

--------------------------------------------------------------------------------



ARTICLE VII

FUNDING

                    7.1 General Rule. The Plan is an unfunded arrangement. No
portion of any funds of the Company or any of its subsidiaries shall be required
to be set apart for a Participant or Beneficiary. The rights of a Participant or
Beneficiary to the payment of the Retirement Benefit shall be limited to those
of a general, unsecured creditor of the Company who has a claim equal to the
value of the Participant’s Retirement Benefit. Retirement Benefits shall be
payable from the general assets of the Company, or from a permissible funding
vehicle consistent with the tax deferral objective of this Plan, or both.

11

--------------------------------------------------------------------------------



ARTICLE VIII

AMENDMENT AND TERMINATION

                    8.1 General Rule. The Committee shall have the right to
amend or terminate the Plan for any reason, at any time and from time to time.
However, no amendment or termination of the Plan shall cause, without the
Participant’s written consent, a reduction in the Retirement Benefit or other
benefits to which the Participant or his beneficiary would have been entitled to
under the terms of this Plan absent such amendment or termination, whether such
benefits are attributable to periods of employment prior to, on or after the
effective date of the Plan amendment or termination; provided, however, that the
Company shall not be required to increase or otherwise adjust benefits payable
to the Participant or his beneficiary on account of future changes in law.
Furthermore, no amendment may result in an acceleration of benefit payment
(except as may be permitted by Section 409A of the Code) or an adverse Federal
income tax consequence to the Participant. Any action by the Committee to amend
or terminate the Plan shall be undertaken by a resolution duly adopted at a
meeting of the Committee, or by written consent of the Committee, in lieu of a
meeting, as the case may be.

12

--------------------------------------------------------------------------------



ARTICLE IX
GENERAL PROVISIONS

                    9.1 Payments to Minors and Incompetents. If the Participant
or any Beneficiary entitled to receive any benefits hereunder is a minor or is
deemed by the Committee or is adjudged to be legally incapable of giving valid
receipt and discharge for such benefits, they will be paid to such person or
institution as the Committee may designate or to a duly appointed guardian. Such
payment shall, to the extent made, be deemed a complete discharge of any such
payment under the Plan.

                    9.2 No Contract. This Plan shall not be deemed a contract of
employment with the Participant, and no provision hereof shall affect the right
of the Company to terminate the Participant’s employment.

                    9.3 Non-Alienation of Benefits. No amount payable to, or
held under the Plan for the account of, the Participant or any Beneficiary shall
be subject, in any manner, to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or charge, and any attempt to so anticipate,
alienate, sell, transfer, assign, pledge, encumber or charge the same shall be
void. No amount payable to, or held under the Plan for the account of, the
Participant shall be subject to any legal process of levy or attachment.

                    9.4 Income Tax Withholding. The Company may withhold from
any payments hereunder such amount as it may be required to withhold under
applicable federal, state or other income tax law, and transmit such withheld
amounts to the appropriate taxing authority. In lieu thereof, the Company shall
have the right, to the extent permitted by law, to withhold the amount of such
taxes from any other sums due from the Company to the Participant upon such
terms and conditions as the Committee may prescribe.

                    9.5 Governing Law. The provisions of the Plan shall be
interpreted, construed and administered under the laws of the State of New
Jersey applicable to contracts entered into and performed in such state, without
regard to the choice of law provisions thereof and to the extent that ERISA and
other federal laws do not apply.

                    9.6 Captions. The captions contained in the Plan are
inserted only as a matter of convenience and for reference and in no way define,
limit, enlarge or describe the scope or intent of the Plan or in any way affect
the construction of any provision of the Plan.

                    9.7 Severability. If any provision of the Plan is held
invalid or unenforceable, its invalidity or unenforceability will not affect any
other provision of the Plan, and the Plan will be construed and enforced as if
such provision had not been included.

                    9.8 Notices. The Participant shall be responsible for
furnishing the Committee with the current and proper address for the mailing of
notices and delivery of agreements and payments. Any notice required or
permitted to be given shall be deemed given if directed to the person to whom
addressed at such address and mailed by regular United States first class mail,
postage prepaid. If any item mailed to such address is returned as undeliverable
to the addressee, mailing shall be suspended until the Participant furnishes the
proper address.

                    9.9 Binding Nature; Assignability. This Plan shall be
binding upon the successors and assigns of the Company. No rights or obligations
of the Company under this

13

--------------------------------------------------------------------------------



Plan may be assigned or transferred by the Company without the Participant’s
prior written consent, except that such rights or obligations may be assigned or
transferred pursuant to a merger or consolidation in which the Company is not
the continuing entity, or a sale, liquidation or other disposition of all or
substantially all of the assets of the Company, provided that the assignee or
transferee is the successor to all or substantially all of the assets of the
Company and assumes the liabilities, obligations and duties of the Company under
this Plan, either contractually or as a matter of law.

14

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, the Company has caused this instrument
to be executed by its duly authorized officer as of the 7th day of November,
2008.

 

 

 

Quest Diagnostics Incorporated

 

 

 

By: /s/ David W. Norgard                   

 

      David W. Norgard


--------------------------------------------------------------------------------



APPENDIX A

ACTUARIAL ASSUMPTIONS

                    Actuarial Equivalence shall be determined by the following
assumptions:

                    (a) Mortality: the GAR 1994 Table.

                    (b) Interest: For determinations made during the period
January 1 through June 30 of a given year, the average of the Moody’s Aa High
Quality Corporate Bond Yield Average as of each day of the months of September,
October and November of the previous year. For determinations made during the
period July 1 through December 31 of a given year, the average of the Moody’s Aa
High Quality Corporate Bond Yield Average as of each day of the months of March,
April and May of the current year.

--------------------------------------------------------------------------------